                                              Case 3:19-cr-00517-SI Document 37 Filed 05/26/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        UNITED STATES OF AMERICA,                      Case No. 19-cr-00517-SI-1
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT'S
                                   9              v.                                       MOTION TO SUPPRESS
                                  10        CHRISTIAN ALEJANDRO ESTRELLA,                  Re: Dkt. No. 21
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On May 15, 2020, the Court held a hearing on defendant Christian Alejandro Estrella’s

                                  14   motion to suppress evidence. After careful consideration of the parties’ arguments and the evidence

                                  15   presented, the Court hereby DENIES defendant’s motion.

                                  16

                                  17                                               BACKGROUND

                                  18   I.      Procedural Background

                                  19           On October 10, 2019, the government filed an indictment charging Estrella with one count

                                  20   of violating 18 U.S.C. § 922(g)(1), Felon in Possession of a Firearm and Ammunition. Dkt. No. 1.

                                  21   The indictment alleges, “[o]n or about August 14, 2019, in the Northern District of California, the

                                  22   defendant, Christian Alejandro Estrella, knowing he had been previously convicted of a crime

                                  23   punishable by a term of imprisonment exceeding one year, knowingly possessed a firearm, to wit,

                                  24   one 9mm Ruger P85 handgun bearing serial number 301-23327, and ammunition, namely, 9 rounds

                                  25   CCI 9mm Luger ammunition….” Id. at 3.

                                  26           On January 21, 2020, Estrella filed a motion to suppress “evidence obtained via unlawful

                                  27   seizures and searches undertaken by Lakeport Police Department officers on or about August 14,

                                  28   2019.” Dkt. No. 21 (“Mot”) at 1. In support of his motion, Estrella has filed his own declaration, a
                                             Case 3:19-cr-00517-SI Document 37 Filed 05/26/20 Page 2 of 9




                                   1   copy of the Lakeport Police Department (“LPD”) report concerning his August 14, 2019 arrest, a

                                   2   computer-aided dispatch recording from the date of his arrest, and footage from LPD Officers

                                   3   Trouette’s and Cooley’s body worn cameras. In support of its opposition to the motion, the

                                   4   government filed declarations from Officers Trouette and Cooley; a copy of Estrella’s LPD “Gang

                                   5   Registration” form; a copy of Estrella’s Notice and Conditions of Parole dated September 6, 2016;

                                   6   a copy of Estrella’s Notice and Conditions of Parole dated November 4, 2019; Officers Trouette’s

                                   7   and Cooley’s body cam footage; and a duplicate copy of the computer-aided dispatch recording

                                   8   from the date of Estrella’s arrest.1

                                   9

                                  10   II.     Factual Background2
                                  11           Officer Tyler Trouette is a police officer with the Lakeport Police Department and has been

                                  12   a member of the Lake County Gang Task Force since 2015. Trouette Decl. ¶¶ 1, 4 (Dkt. No. 30-1).
Northern District of California
 United States District Court




                                  13   The Lake County Gang Task Force (“LCGTF”) is a county-wide joint task force with participants

                                  14   from several law enforcement agencies operating in Lake County. Id. ¶ 4. Officer Trouette states

                                  15   that “[a]s a member of the LCGTF, I participated in monthly LCGTF meetings, at which the task

                                  16   force discusses gang activity in Lake County as well as individual gang members and law

                                  17   enforcement efforts relating to crimes perpetrated by gangs.” Id. As a member of the task force,

                                  18   Trouette investigates criminal activity related to gangs. Id. Trouette states that he has experience

                                  19   investigating Hispanic criminal street gangs, including the Sureños, Norteños, and subgroups of

                                  20   those gangs, and has knowledge of gang tattoos and gang clothing. Id. ¶ 5. Officer Trouette is the

                                  21   point person for all gang-related police work at the LPD. Id.

                                  22
                                               1
                                  23             The parties submitted the same body cam footage for Officer Cooley. The footage from
                                       Officer Trouette’s body camera that was submitted by the defense is approximately four minutes
                                  24   and forty-one seconds long, and does not show the portion of the encounter when the officers first
                                       encountered Estrella and spoke with him and searched him and his car. The government submitted
                                  25   a much longer version of Officer Trouette’s body cam footage that shows the entire encounter with
                                       Estrella. The government’s opposition states that Officer Trouette’s body cam footage “had not
                                  26   properly been tagged to the case [and] it was not produced with the other body cam footage.” Opp’n
                                       at 6.
                                  27           2
                                                 This order primarily cites to the declarations of Officers Trouette and Cooley for the factual
                                  28   background. The Court has reviewed the body cam footage and the dispatch recording and finds
                                       that those materials are consistent with the events as described in the officers’ declarations.
                                                                                           2
                                            Case 3:19-cr-00517-SI Document 37 Filed 05/26/20 Page 3 of 9




                                   1          Officer Trouette’s declaration states,

                                   2                  On July 2, 2018, Mr. Estrella visited the LPD to register as a gang member.
                                              Mr. Estrella had a prior conviction that required him to register as a gang member
                                   3          with the Lakeport Chief of Police upon moving to Lakeport, pursuant to California
                                              Penal Code Section 186.30. I was not at the police department that day but was
                                   4          informed of his visit by LPD personnel. Mr. Estrella met with LPD’s records
                                              supervisors and a patrol officer and, together with them, completed the gang
                                   5          registration form. . . .
                                   6                  LPD personnel informed me of Mr. Estrella’s visit and that he had recently
                                              moved to Lakeport after being released from prison. They informed me that he was
                                   7          on parole and was a member of the Angelinos Heights Surenos. Upon learning of
                                              Mr. Estrella’s registration, I reviewed information regarding his criminal history and
                                   8          his previous gang-related convictions.
                                   9                  On July 3, 2018, I went to Mr. Estrella’s residence on Polk Street in Lakeport,
                                              California to do a compliance check. Mr. Estrella answered the door and I spoke
                                  10          with him inside his residence. I told Mr. Estrella that I had not yet reviewed his gang
                                              conditions, but I presumed that they included that he could not associate with other
                                  11          gang members or possess things that are associated with the gang. Mr. Estrella said
                                              that he knew all the rules. Later in the conversation, I told him that LPD had
                                  12          knowledge of the Angelinos Heights Sureños and that he would not get away with
Northern District of California




                                              wearing Oakland Athletics’ hats or other things like that. Based on my training and
 United States District Court




                                  13          experience, I know Oakland Athletics’ hats are commonly worn by members of the
                                              Angelinos Heights Sureños because, to members of the gang, the “A” on the hat
                                  14          signifies “Angelinos.”
                                  15                  Around the same time, I spoke with Mr. Estrella’s Lake County parole officer
                                              about Mr. Estrella. Over the course of 2018 and 2019, I had several additional
                                  16          conversations with Mr. Estrella’s parole officer about Mr. Estrella. In some of these
                                              conversations, we discussed Mr. Estrella’s conditions of parole and gang terms. In
                                  17          or around April 2019, Mr. Estrella’s parole officer informed me that Mr. Estrella had
                                              violated his parole by committing a battery. In none of my calls with Mr. Estrella’s
                                  18          parole office did he inform me that Mr. Estrella’s parole was expiring in the near
                                              future. I believed that Mr. Estrella’s parole continued into 2020 or beyond based on
                                  19          my experience that California parole is generally three to four years from the
                                              parolee’s release from prison and I was informed that Mr. Estrella was released from
                                  20          prison shortly before I first met him in July 2018.
                                  21                  Based on my training and experience, I knew prior to August 2019 that all
                                              CDCR parolees are required to submit their person, residence, or property under their
                                  22          control to search upon request by any peace officer.
                                  23   Id. ¶¶ 6-10.

                                  24          On August 14, 2019, Officer Trouette was on patrol in a marked LPD car with Officer

                                  25   Cooley, a new member of the LPD and in LPD’s field training program. Id. ¶ 11. Officer Trouette

                                  26   was Officer Cooley’s Field Training Officer, and it was his responsibility to provide training and

                                  27   mentorship to Officer Cooley. Id. Officer Cooley was driving and Officer Trouette was in the

                                  28   passenger seat. Id. ¶ 12. While on patrol, Officer Trouette saw Mr. Estrella, who he said was
                                                                                        3
                                            Case 3:19-cr-00517-SI Document 37 Filed 05/26/20 Page 4 of 9




                                   1   “standing in front of his residence next to a silver two-door car.” Id. Officer Trouette told Officer

                                   2   Cooley to turn around so that that they could talk to Mr. Estrella. Id. Officer Troutte’s declaration

                                   3   states, “I wanted to talk to Mr. Estrella to check up on him and verify that he was abiding by the

                                   4   terms of his parole. As a training tool, I did not disclose information about Estrella to Officer Cooley

                                   5   as I wanted him to find the relevant information through his own investigation.” Id.

                                   6          Officer Trouette’s declaration continues:

                                   7                 As we pulled up, I noticed that Mr. Estrella was wearing a black Oakland
                                              Athletics’ hat, which I knew at the time was a violation of his parole condition that
                                   8          he not wear gang attire.
                                   9                  After getting out of the patrol car, Officer Cooley and I walked towards Mr.
                                              Estrella, who walked towards us. I did not tell Mr. Estrella to stop or to walk towards
                                  10          us.3 Officer Cooley asked Mr. Estrella what he was up to today. Mr. Estrella said
                                              he had got off work and was working on his car, pointing to the silver two-door car.
                                  11          I told Mr. Estrella that I saw him and figured I would come talk to him.
                                  12                 I asked Mr. Estrella about the hat he was wearing. Mr. Estrella said that it
Northern District of California
 United States District Court




                                              was a work hat.
                                  13
                                                     Mr. Estrella’s mother came out from the house and asked Mr. Estrella what
                                  14          was going on. I told her that we had seen Mr. Estrella and decided to come talk to
                                              him to see what was new. I told her that he was not in trouble, that I had just seen
                                  15          him standing on the street.
                                  16   Id. ¶¶ 13-16.

                                  17          Officer Cooley then asked Mr. Estrella if he had identification on him. Id. ¶ 17; Cooley

                                  18   Decl. ¶ 9. Estrella said that he had identification in his car, and then he walked to the car, retrieved

                                  19   his wallet, and walked back to where Officer Cooley was standing. Id. Cooley then asked Estrella

                                  20   if he was on probation or parole, and Estrella said he was on parole and handed Cooley his California

                                  21

                                  22          3
                                                 Officer Cooley also states in his declaration that he did not tell defendant to stop. Cooley
                                  23   Decl. ¶ 8 (Dkt. No. 30-2). Mr. Estrella states in his declaration that when he was working on his
                                       car, he saw a police car drive by on the street perpendicular to him, and then saw the police car turn
                                  24   around and immediately come in his direction. Estrella Decl. ¶ 3 (Dkt. No. 22-1). Mr. Estrella then
                                       states, “The police car parked abruptly and an officer indicated to me to stop” before the officers
                                  25   got out of their vehicle. Id. Defendant contends that there is a dispute of fact as to whether either
                                       officer “indicated” to him that he should stop. The officers’ body cam footage begins after the
                                  26   officers have exited the patrol car, and thus does not refute or corroborate Mr. Estrella’s claim that
                                       the officers “indicated” that he should stop before they got out of the car.
                                  27            Because the Court concludes that Officer Trouette knew that defendant was on parole, the
                                       Court finds that to the extent there is a factual dispute, it is immaterial because California law
                                  28   provides that every parolee “is subject to search or seizure . . . at any time of the day or night, with
                                       or without a search warrant or with or without cause.” Cal. Pen. Code § 3067(b)(3).
                                                                                          4
                                            Case 3:19-cr-00517-SI Document 37 Filed 05/26/20 Page 5 of 9




                                   1   driver’s license. Cooley Decl. ¶ 9. Officer Cooley then pat-searched Estrella and did not find

                                   2   anything. Id. ¶ 10. Officer Cooley then contacted dispatch and provided Mr. Estrella’s information

                                   3   “to check for wants and warrants.” Id. ¶ 11. Dispatch responded that Mr. Estrella was on CDC

                                   4   parole due to a conviction for resisting an executive officer with a discharge date in 2020, and that

                                   5   Estrella was also on probation through October 2019 with the requirement that he submit his

                                   6   property and person to search. Id. Dispatch also informed Officer Cooley that Estrella was flagged

                                   7   locally as a convicted felon and an Angelinos Heights gang member. Id.

                                   8          As Officer Cooley prepared to search Estrella’s car, Officer Trouette asked Estrella if Cooley

                                   9   would find anything in the car. Trouette Decl. ¶ 19. Mr. Estrella responded, “yeah, a gun. I don’t

                                  10   want to get in trouble for it.” Id. Officer Trouette then placed Mr. Estrella in handcuffs. Id. In

                                  11   response to questions from both officers, Mr. Estrella said the gun was loaded and in the middle

                                  12   console. Id.; Cooley Decl. ¶ 14. Officer Cooley then opened the driver’s side door of the car and
Northern District of California
 United States District Court




                                  13   found a loaded Ruger 9mm handgun from the center console. Id.

                                  14

                                  15                                             LEGAL STANDARD

                                  16          The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

                                  17   houses, papers, and effects, against unreasonable searches and seizures....” U.S. Const. amend. IV.

                                  18   When a search is conducted without a warrant, the analysis begins “with the basic rule that ‘searches

                                  19   conducted outside the judicial process, without prior approval by judge or magistrate, are per

                                  20   se unreasonable under the Fourth Amendment—subject only to a few specifically established and

                                  21   well-delineated exceptions.’” Arizona v. Gant, 556 U.S. 332, 338 (2009) (quoting Katz v. United

                                  22   States, 389 U.S. 347, 357 (1967)). The Ninth Circuit has held that “a suspicionless search of a

                                  23   parolee’s person, when conducted in accordance with the ‘clear and unambiguous’ terms of a

                                  24   lawfully imposed search condition, will generally be deemed reasonable under the Fourth

                                  25   Amendment.” United States v. Cervantes, 859 F.3d 1175, 1182 (9th Cir. 2017) (quoting Samson v.

                                  26   California, 547 U.S. 843, 852-54 (2006)); see also United States v. Korte, 918 F.3d 750, 754 (9th

                                  27   Cir. 2019) (suspicionless search of car was lawful under California’s parole-search condition).

                                  28          The government bears the burden of establishing that a warrantless search was reasonable
                                                                                        5
                                            Case 3:19-cr-00517-SI Document 37 Filed 05/26/20 Page 6 of 9




                                   1   and did not violate the Fourth Amendment. United States v. Carbajal, 956 F.2d 924, 930 (9th Cir.

                                   2   1992), cert. denied, 510 U.S. 900 (1993) (citations omitted).

                                   3

                                   4                                                 DISCUSSION

                                   5          California Penal Code section 3067(b)(3) provides that every parolee “is subject to search

                                   6   or seizure … at any time of the day or night, with or without a search warrant or with or without

                                   7   cause.” In Samson, the United States Supreme Court reviewed California’s parole-search condition

                                   8   to determine “whether a suspicionless search, conducted under the authority of [section 3067],

                                   9   violates the Constitution.”    547 U.S. at 846.      Because parolees “have severely diminished

                                  10   expectations of privacy by virtue of their status alone” and because “[t]he State’s interests” in

                                  11   supervising parolees and reducing recidivism “are substantial,” the Court upheld California’s

                                  12   parole-search condition. Id. at 852-53.
Northern District of California
 United States District Court




                                  13          There are two limitations on this search condition. First, “[t]he search condition validates a

                                  14   search only if the police had advance knowledge that the search condition applied before they

                                  15   conducted the search.” United States v. Caseres, 533 F.3d 1064, 1076 (9th Cir. 2008); Moreno v.

                                  16   Baca, 431 F.3d 633, 641 (9th Cir. 2005). Second, the search cannot be “arbitrary, capricious, or

                                  17   harassing.” Cal. Pen. Code § 3067(d) (“It is not the intent of the Legislature to authorize law

                                  18   enforcement officers to conduct searches for the sole purpose of harassment.”); see also Samson,

                                  19   547 U.S. at 856 (“The concern that California’s suspicionless search system gives officers unbridled

                                  20   discretion to conduct searches … is belied by California’s prohibition on ‘arbitrary, capricious or

                                  21   harassing’ searches.” (citations omitted)).

                                  22          Defendant contends that he was seized under the Fourth Amendment when the officers

                                  23   approached him and questioned him on the street, and that the subsequent searches that flowed from

                                  24   that seizure were unlawful. Defendant contends that it is undisputed that Officer Cooley did not

                                  25   know that Estrella was on parole at the inception of the encounter, and that Officer Trouette did not

                                  26   have objective, confirmed knowledge that Estrella was still on parole, and thus the seizure and

                                  27   search of the vehicle cannot be justified as a parole seizure and search. Defendant alternatively

                                  28   argues that if the Court concludes that Officer Trouette’s knowledge of Estrella’s parole status was
                                                                                        6
                                            Case 3:19-cr-00517-SI Document 37 Filed 05/26/20 Page 7 of 9




                                   1   sufficient, the search is nevertheless unlawful because it was arbitrary and capricious because

                                   2   Officer Trouette used Estrella as a “guinea pig” for Officer Cooley’s training.

                                   3           The government argues that the initial encounter between the officers and Estrella was

                                   4   consensual and not a seizure, and that in any event, Officer Trouette’s knowledge of Estrella’s parole

                                   5   status justified every search and seizure at issue. The government contends that Trouette had a

                                   6   reasonable belief that Estrella’s parole-condition was active on August 14, 2019 based on his July

                                   7   2018 meeting with Estrella, his training and experience regarding the standard terms of California

                                   8   parole, and his multiple conversations with Estrella’s parole office in 2018 and 2019, which included

                                   9   communications about the Estrella’s violation of parole in April 2019 and the fact that in none of

                                  10   his calls with the parole officer did the officer inform him that Estrella’s parole was expiring in the

                                  11   near future. The government also emphasizes the fact that approximately one minute and thirty

                                  12   seconds into the encounter – prior to the pat search and the car search – Estrella stated that he was
Northern District of California
 United States District Court




                                  13   on parole, and that dispatch confirmed Estrella’s parole status prior to the car search.              The

                                  14   government also argues that the search and seizure was not arbitrary or capricious for the same

                                  15   reasons. Finally, the government argues that although Officer Trouette’s and Cooley’s knowledge

                                  16   differed during the course of their encounter with Estrella, their knowledge is imputed to each other

                                  17   under the collective knowledge doctrine. See United States v. Villasenor, 608 F.3d 467, 475 (9th

                                  18   Cir. 2010) (stating the collective knowledge doctrine “allows courts to impute police officers’

                                  19   collective knowledge to the officer conducting a stop, search or arrest” if (1) “law enforcement

                                  20   agents are working together in an investigation but have not explicitly communicated the facts each

                                  21   has independently learned,” or (2) “an officer . . . with direct personal knowledge of all the facts

                                  22   necessary to give rise to reasonable suspicion . . . directs or requests that another officer . . . conduct

                                  23   a stop, search or arrest.”); see also United States v. Ramirez, 473 F.3d 1026, 1036 (9th Cir. 2007)

                                  24   (“[W]here one officer directs another to take some action, there is necessarily a ‘communication’

                                  25   between those officers, and there are necessarily functioning as a team.”).

                                  26           The Court concludes that Officer Trouette’s knowledge of Estrella’s parole status justified

                                  27

                                  28
                                                                                           7
                                            Case 3:19-cr-00517-SI Document 37 Filed 05/26/20 Page 8 of 9




                                   1   the initial detention/questioning4 of Estrella, and that his knowledge combined with the confirmation

                                   2   of Estrella’s parole status justified the pat search and car search. The evidence shows Officer

                                   3   Trouette knew of defendant’s parole-search condition prior to August 14, 2019, and that he

                                   4   reasonably believed that Estrella was still on parole at the time of the August 14, 2019 encounter –

                                   5   a belief that was correct and confirmed by both Estrella and dispatch. Officer Trouette became

                                   6   familiar with Mr. Estrella after Mr. Estrella visited the LPD to register as a gang member in July

                                   7   2018, and Officer Trouette had previously visited Mr. Estrella’s residence on Polk Street in Lakeport

                                   8   to do a parole compliance check. In 2018 and 2019, Officer Trouette had several conversations with

                                   9   Estrella’s parole officer, and he states that “in some of these conversations, we discussed Mr.

                                  10   Estrella’s conditions of parole and gang terms.” Trouette Decl. ¶ 9. Officer Trouette states that he

                                  11   “believed that Mr. Estrella’s parole continued into 2020 or beyond based on my experience that

                                  12   California parole generally is three or four years from the parolee’s release from prison and I was
Northern District of California
 United States District Court




                                  13   informed that Mr. Estrella was released from prison shortly before I met him in July 2018.” Id. The

                                  14   Court finds that this level of knowledge is sufficient. See Samson, 547 U.S. at 846-47 (officer knew

                                  15   defendant based on prior contact and was aware he was on parole, stopped and questioned him, and

                                  16   searched him after confirming parole status with dispatch).

                                  17          Additionally, Officer Trouette’s body cam footage shows that he knew defendant and

                                  18   believed that he was on parole. The footage shows that Officer Trouette told Mr. Estrella’s mother,

                                  19   “we just saw him and came out here to talk to him. See what’s new.” Dkt. No. 30-5 at 1:35

                                  20   (emphasis added). Further, Officer Trouette referred to defendant by his first name: “I just saw

                                  21   Christian and figured I’d pop in. I work gangs.” Id. at 1:45. Additionally, Officer Trouette asked,

                                  22   “what is with the hat dude,” and states, “I drove by and saw you wearing an A’s hat.” Id. at 4:05.

                                  23   Officer Trouette told Mr. Estrella, “… like I said the first day I met you … I drove by and saw you

                                  24   flying your Angelino Height’s A, which technically … is a violation of your parole.” Id. at 4:14

                                  25   (emphasis added). Officer Trouette’s body cam footage clearly shows he knew defendant and

                                  26   believed him to be a California parolee.

                                  27
                                              4
                                  28              The Court assumes arguendo that Estrella was detained.

                                                                                        8
                                            Case 3:19-cr-00517-SI Document 37 Filed 05/26/20 Page 9 of 9




                                   1          The cases cited by defendant are distinguishable in that they involve situations where the

                                   2   officers did not learn of the defendants’ parole conditions until after the searches. See Caseres, 533

                                   3   F.3d at 1076 (suppressing search where “[t]here is no evidence that Lt. Murphy knew Caseres was

                                   4   a parolee of the State of California, to whom § 3067(a) applied. Nor is there is evidence that Lt.

                                   5   Murphy knew whether Caseres’s prior offense had been committed prior to January 1, 1997.” 5);

                                   6   Moreno, 431 F.3d at 639 (“It is undisputed, however, that Deputies Banks and Garcia were not

                                   7   aware of Moreno’s parole status or of the outstanding arrest warrant at the time of the seizure.”).

                                   8          The Court also finds that the detention and searches were not arbitrary, capricious or

                                   9   harassing. As discussed supra, Officer Trouette knew about Estrella’s gang registration and

                                  10   believed he was on parole. Estrella was wearing an A’s hat, which Trouette knew was a violation

                                  11   of Estrella’s parole conditions. The fact that, as a training matter, Trouette did not communicate all

                                  12   of this knowledge to Cooley prior to or at the inception of the encounter does not render the detention
Northern District of California
 United States District Court




                                  13   and subsequent searches harassing. Nothing in the record suggests that the officers conducted the

                                  14   search “for an improper purpose, such as a desire to harass him or out of personal animosity toward

                                  15   him.” Cervantes, 859 F.3d at 1183. Instead, the officers “appear to have conducted the search

                                  16   solely for legitimate law-enforcement purposes.” Id.

                                  17

                                  18                                                 CONCLUSION

                                  19          For the foregoing reasons, the Court DENIES defendant’s motion to suppress.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: May 26, 2020                           ______________________________________
                                                                                       SUSAN ILLSTON
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27
                                              5
                                                 California’s suspicionless parole-search condition only applies to inmates eligible for
                                       release on parole for offenses committed on or after January 1, 1997. Cal. Pen. Code § 3067(c).
                                  28   Estrella was born in 1994, see Dkt. No. 30-1, Ex. A, and thus there is no question whether Trouette
                                       knew that Estrella’s offenses had been committed after January 1, 1997.
                                                                                        9
